           Case 1:15-cv-10790-DJC Document 129 Filed 03/28/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

JOHN DOE,
         Plaintiff
    v.                                               Civil Action No. 15-10790-DJC

TRUSTEES OF BOSTON COLLEGE,
         Defendant



                           JOINT MOTION FOR APPROVAL OF
                          STIPULATION AND PROPOSED ORDER

         The plaintiff John Doe and defendant Trustees of Boston College request that the Court

approve the attached Stipulation and Proposed Order.

Trustees of Boston College,                     John Doe,



/s/ Elizabeth H. Kelly                           /s/ Matthew J. Iverson
Daryl J. Lapp, BBO No. 554980                   Matthew J. Iverson (BBO # 653880)
Elizabeth H. Kelly, BBO No. 672277              DLA Piper
Locke Lord LLP                                  33 Arch Street, 26th Floor
111 Huntington Avenue                           Boston, MA 02110
Boston, MA 02199                                (617) 406-6000
(617) 230-0100                                  (617) 406-6100 (fax)
daryl.lapp@lockelord.com                        matthew.iverson@dlapiper.com
liz.kelly@lockelord.com
                                                /s/ Charles B. Wayne
                                                Charles B. Wayne (pro hac vice)
                                                DLA Piper
                                                500 8th Street, N.W.
                                                Washington, D.C. 20004
                                                (202) 799-4253
                                                (202) 799-5253 (fax)
                                                charles.wayne@dlapiper.com
 Case 1:15-cv-10790-DJC Document 129 Filed 03/28/19 Page 2 of 2



                             Certificate of Service

         This document was served electronically upon all counsel of record by
filing through the ECF system on this 28th day of March 2019.

                                     /s/ Elizabeth H. Kelly
                                     Elizabeth H. Kelly
